Citation Nr: 1136832	
Decision Date: 09/29/11    Archive Date: 10/11/11

DOCKET NO.  07-34 224	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955 and from May 1956 to May 1972.  He died on February [redacted], 2003.  The appellant is his widow.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which found that new and material evidence had not been received to reopen the claim for dependency, indemnity and compensation (DIC) benefits based on service connection for the cause of the Veteran's death.  

In March 2009 the Board remanded the claim.  In September 2010, the Board reopened and remanded the claim for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2003 due to pulmonary fibrosis, chronic obstructive pulmonary disease (COPD), and pulmonary hypertension.  

2.  At the time of the Veteran's death, service connection was in effect for residuals of left ankle fracture and residuals of scar, scalp, each assigned a noncompensable rating, effective October 28, 1994.

3.  Pulmonary fibrosis, COPD, and pulmonary hypertension were first demonstrated long after service and are not etiologically related to a disease or injury in service, including exposure to Agent Orange.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1110, 1116, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.312 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the May 2009 letter satisfied this requirement.  

In the context of a claim for DIC benefits, which includes a claim of service connection for the cause of the Veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a non-detailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted.  Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).  

In a letter issued in May 2009, VA notified the appellant of the evidence needed to substantiate her claim for service connection for the cause of the Veteran's death or DIC benefits.  The letter also satisfied the second and third elements of the duty to notify by informing the appellant that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that she was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  The May 2009 letter contained the notice required by Hupp.

The appellant has substantiated the Veteran's status as a veteran.  The May 2009 letter contained information on the evidence needed to substantiate entitlement to service connection for a condition causing or contributing to the Veteran's death.  Although information regarding the effective date element of a claim was provided, the letter did not provide information regarding the rating element.  Since the appeal is being denied, no rating or effective date is being assigned and the appellant is not prejudiced.

VCAA notice should be given before an initial AOJ decision is issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While complete VCAA notice was provided after the initial adjudication of the claims, this timing deficiency was cured by the issuance of VCAA notice followed by readjudication of an April 2010 supplemental statement of the case (SSOC).  Mayfield v. Nicholson, 499 F. 3d 1317 (Fed. Cir. 2007).  Therefore, any timing deficiency has been remedied.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the appellant, including service treatment records, records from various federal agencies, and private medical records.  In a February 2010 statement, the appellant reported that additional treatment records from two private physicians were unavailable.  Moreover, in a May 2007 response, the Social Security Administration reported that the Veteran's file had been destroyed and that there were no records available.  

In a cause of death claim, VA has a duty to obtain a medical opinion if such is needed to assist the appellant in substantiating the claim.  DeLaRosa v. Peake, 
515 F.3d 1319 (Fed. Cir. 2008).  A medical opinion was obtained in February 2011.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the February 2011 VA opinion obtained is adequate, as it was predicated on a full reading of the service treatment records as well as the private medical records contained in the  claims file and the examiner provided a complete rationale for the opinions stated.  The examiner relied on the complete record, including the appellant's reports, as well as medical literature.  In fact, the examiner specifically discussed other possible factors to which the pulmonary fibrosis is attributable.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion has been met.  38 C.F.R. § 3.159(c)(4).

The issue on appeal was previously before the Board in March 2009 and September 2010, when it was remanded for additional development.  In accordance with the remand instructions, the appellant was provided notice compliant, in relevant part, with Hupp, in the May 2009 letter.  A VA opinion was obtained in February 2011 and an SSOC was issued in May 2011.  Since the record reflects compliance with the March 2009 and September 2010 remand instructions, the Board may proceed with adjudication of the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria-Service Connection for the Cause of the Veteran's Death

Dependency and indemnity compensation (DIC) may be awarded to a surviving spouse upon the service-connected death of the veteran, with service connection determined according to the standards applicable to disability compensation.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

There are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of co-existing conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4). 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as diabetes mellitus and hypertension, are presumed to have been incurred in service if such manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

With chronic diseases shown as such in service, or within the presumptive period after service, so as to permit a finding of service connection, subsequent manifestation of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran died on February [redacted], 2003.  According to his death certificate, pulmonary fibrosis, COPD, and pulmonary hypertension were the primary causes of death and no other secondary or contributory causes were listed.  The discharge/death summary from the Veteran's final hospitalization discusses hypoxemia, acute respiratory failure, and a history of pulmonary fibrosis, which had been progressive in the last few weeks prior to his death.  

At the time of the Veteran's death, service connection was in effect for residuals of left ankle fracture and residuals of scar, scalp, each assigned a noncompensable rating, effective October 28, 1994.  The appellant does not contend, nor is there any evidence to suggest, that the service-connected disabilities caused or contributed to the Veteran's death.  

In addition, the appellant does not contend, and the record does not show, that the causes of the Veteran's death were directly incurred in service.  See 38 U.S.C.A. 
§ 1110) (West 2002); 38 C.F.R. § 3.303.  Service treatment records demonstrate only acute respiratory illnesses such as upper respiratory infection, sinusitis with mild drainage, the common cold, and bronchitis during the Veteran's more than 20 years of service.  A chronic respiratory disability, including pulmonary fibrosis, COPD, and pulmonary hypertension, were not diagnosed or treated during service.  Throughout service, the Veteran consistently denied ear, nose, and throat trouble, shortness of breath, chronic or frequent colds, and chronic cough.  A respiratory illness, other than sinusitis, was never noted on examination.  

The first post-service report of any chronic respiratory disability was in January and February 1985 private treatment records, which noted "recent pleural effusion."  The appellant stated in an April 2006 authorization to obtain private medical records that the Veteran began treatment for lung problems or disease in 1985, almost 13 years after discharge.  

The appellant contends that the Veteran's death was caused by exposure to Agent Orange during service in Vietnam.  Service personnel records confirm the Veteran's service in Vietnam during the requisite period, and he is presumed to have been exposed to herbicides during such service.  38 C.F.R. § 3.307(a)(6)(iii) (2010).  However, pulmonary fibrosis, COPD, and pulmonary hypertension are not among the diseases for which service connection is warranted on a presumptive basis due to in-service herbicide exposure.  38 U.S.C.A. § 1116(a)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(e).

Although pulmonary fibrosis, COPD, and pulmonary hypertension are not subject to presumptive service connection on the basis of herbicide exposure, the appellant could still establish service-connection for these fatal conditions with competent evidence that they were incurred in service, were present during other presumptive periods, or by submitting medical or scientific evidence that they were in fact due to herbicide exposure or other disease or injury during service.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

In the April 2006 authorization to obtain private medical records, the appellant identified one of the Veteran's private physicians as having opined that his pulmonary condition was caused by exposure to Agent Orange, since he had not smoked for 30 years and was not a heavy smoker.  Treatment records from this physician are negative for such opinion and the appellant has reported that additional records are unavailable.  

A lay person can be competent to report the symptoms or diagnoses she personally observed and experienced or was told about.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (lay evidence can be competent and sufficient to establish a diagnosis of a condition when a layperson is competent to identify the medical condition, the layperson is reporting a contemporaneous medical diagnosis, or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Although efforts to obtain the statement from the physician referenced by the appellant have been unavailing, the appellant is competent to report what she was told by the physician and her report is found to be credible.  Justus v. Principi, 
3 Vet. App. 510 (1992).  However, the private medical opinion, as relayed by the appellant, must be weighed against all evidence of record.  

A VA opinion was obtained in February 2011, where the claim file was reviewed in its entirety and the relevant medical history was discussed in detail.  The examiner noted that while the admission history and physical conducted during the Veteran's final hospitalization noted his Agent Orange exposure during service, such exposure was not included in the analysis and discussion regarding diagnosis and management.  

The examiner also observed that service treatment records showed several clinic visits for seemingly intercurrent and temporary respiratory problems such as upper respiratory infection, sinusitis, bronchitis, and deviated nasal septum but did not refer to COPD, pulmonary fibrosis, pulmonary hypertension, or any other conditions that may be related to the diseases which caused of the Veteran's death.  

The examiner stated that the list of conditions that could potentially cause interstitial pulmonary fibrosis was very long and often it was not easy to arrive at a definite etiology even after extensive investigation.  The examiner stated that exposure to herbicides, however, was not on this long list of possible causes of pulmonary fibrosis, nor was it among the causes of COPD or pulmonary hypertension.  Rheumatoid arthritis and mixed connective tissue disorder, diagnosed well after discharge, were among the list of potential causes of diffuse interstitial or pulmonary fibrosis, although the examiner did not find any notes tying these possible etiologies to the diseases in question.  

The examiner stated that the Veteran's private physician's reading of his pulmonary function tests clearly indicated a restrictive ventilatory defect to start with, to which an obstructive element was added over the years.  The examiner stated that this certainly could happen when multiple intercurrent respiratory infections and exacerbations were superimposed on the interstitial fibrosis and on the lungs damaged to a certain extent by a smoking history of about 25 pack years.  

The examiner stated that no articles, studies, or case reports were found in the medical literature that linked exposure to Agent Orange with diffuse interstitial lung disease.  The private physician's opinion, reported in the appellant's April 2006 authorization for private records, was "not tenable" in the absence of any evidence in the medical literature linking interstitial lung disease to Agent Orange exposure.  

The examiner concluded that there was no evidence that even remotely suggested a relationship between herbicide exposure and the causes of the Veteran's death.  Therefore, it was less likely than not that pulmonary fibrosis, COPD, and pulmonary hypertension were etiologically related to military service, including exposure to herbicides.  

The February 2011 examiner's opinion is more probative than the private opinion reported by the appellant.  The VA examiner thoroughly reviewed the claims file and medical literature and discussed all potential causes of the specific diseases which led to the Veteran's death.  The VA examiner considered the private physician's reported opinion, and provided a rationale for finding it "not tenable."  As the most probative evidence is against a link between Agent Orange and the fatal conditions, the weight of the evidence is against service connection for the cause of death on that basis.

There is essentially no evidence that the cause of death was otherwise caused by a service connected disease or disability, or that a service connected disease or disability contributed to the causes of the Veteran's death.

Therefore, the evidence does not demonstrate that the causes of the Veteran's death, pulmonary fibrosis, COPD, and pulmonary hypertension, were related to service or a service-connected disease or disability, to include on a direct basis and as a result of herbicide exposure.  As such, the weight of the evidence is against service connection for the cause of the Veteran's death, and the claim must be denied.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the Veteran's death is denied.  



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


